Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the disc is formed axially pulled in, in the region of the transition geometry, locally restricted in the direction of the respective blower wheel blade, and determines a recess on a side opposite the blower wheel blade of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "particularly a side facing radially inward with respect to an axis of rotation of the blower wheel.”, which is unclear.  It is unclear, if the transition geometry in claim 1 positively recites the transition geometry beginning on the radially inward side.
Claim 8, 18 recites the limitation " wherein the transition geometry between the respective blower wheel blades and the disc is provided both on the side of the blower wheel blades facing radially inward with respect to the axis of rotation and on an opposite side facing radially outward..”, which is unclear.  It is unclear if this limitation is positively recited due to the language presented in claim 1. As best understood, the language “particularly a side facing radially inward” is an optional embodiment meaning the embodiment where claim 1 does not include the transition geometry facing radially inward claim 8 is silent to requiring further structure.  
locally restricted in the direction of the respective blower wheel blade, and determines a recess on a side opposite the blower wheel blade, when viewed in the cross-section.”, which is unclear. It is unclear what is locally restricted.  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2015/0316073 (Lörcher).

Regarding claim 1, Lörcher teaches a blower wheel (fig. 1) with a plurality of blower wheel blades (element 15) arranged in a blade ring, which are connected to a disc (element 1 or 7) covering the blower wheel blades, at least in sections, on at least one axial side, wherein a connection between the blower wheel blades and the disc determines a transition geometry (Fig. 4b or 4c, par. 80-81), which has a rounded curve of a quadratic function when viewed in the cross-section (from the cross-section of fig. 4b – 4c it is observed that the transition geometry follows a quadratic function), at least on one side of the blower wheel blades, particularly a side facing radially inward with respect to an axis of rotation of the blower wheel.  
Regarding claim 7, Lörcher teaches the transition geometry between the respective blower wheel blades and the disc is provided on both sides of the blower wheel blades (as shown in fig. 4b or 4c, the transition geometry is provided on both sides).  
Regarding claim 8, Lörcher teaches wherein the transition geometry between the respective blower wheel blades and the disc is provided both on the side of the blower wheel blades facing radially inward with respect to the axis of rotation and on an opposite side facing radially outward (as shown in fig. 4b or 4c, the transition geometry is provided on both sides).   
Regarding claim 9, Lörcher teaches wherein the disc (element 7) is formed axially pulled in (as shown in fig. 2), in the region of the transition geometry, locally restricted in the direction of the respective blower wheel 
Regarding claim 10, Lörcher teaches wherein the disc is formed as a base disc (element 7) or cover disc (element 1).  
Regarding claim 11, Lörcher teaches wherein the blower wheel blades are formed extending in a curve in the circumferential direction (abstract).  
Regarding claim 12, Lörcher teaches wherein the transition geometry extends over the entire chord length of the respective blower wheel blade (par. 18).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claims 2-6 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2015/0316073 (Lörcher), in view of textbook Mechanical Engineering Design (Shigley), in further view of text Fan Handbook selection, application and design (Blair).

Regarding claim 2, Lörcher teaches the blower wheel according to claim 1.
 Lörcher does not teach wherein the quadratic function is determined by the equation                 
                    
                        
                            a
                            *
                            
                                
                                    X
                                
                                
                                    1
                                
                                
                                    2
                                
                            
                        
                    
                    +
                    
                        
                            b
                            *
                            
                                
                                    X
                                
                                
                                    1
                                
                            
                            
                                
                                    X
                                
                                
                                    2
                                
                            
                        
                    
                    +
                     
                    
                        
                            X
                        
                        
                            2
                        
                        
                            2
                        
                    
                    +
                    d
                    =
                    0
                
             
wherein X1 and X2 are determined by a respective blower wheel blade thickness (t) and the values for a, b, d are determined by 0.25 ≤ a ≤ 4, -2≤ b ≤ 2, and -36 ≤d ≤- 0.25.  
Lörcher does teach
In the embodiment according to FIG. 4a the two outer sides 18, 19 of the blade 6 each have a sharp-edge transition to the inner side 20 of the jacket 8 of the bottom disc 7. Because of the sharp-edged transition, during operation of the impeller wheel greater stress peaks occur that are (inked to a stress concentration. Correspondingly, the blade 6 and the jacket 8 have such a wall thickness that no fracture or failure in this transitional region occurs. –par. 79
In the embodiment according to FIG. 4b the outer sides 18, 19 of the blade 6 have a rounded transition to the inner side 20 of the jacket 8. The rounded shape is designed in such a manner that it extends approximately across the same distance in the blade direction dy as in the cover disc/bottom disc direction dx. Because of the rounded shape, the cross section in the transitional region steadily increases from the blade 6 to the jacket 8. Because of this design, only very low stress peaks occur in the transitional region during operation. – Par. 80
In the exemplary embodiment according to FIG. 4c the design of the rounding is different on each side of the blade 6. The extension of the rounded region in the transitional region matches the load occurring in operation. Thus, the transition extending in the blade direction dy is significantly greater than the region extending in the direction dx of the cover disc 1/bottom disc 7. For example, the transitional region dy is greater than approximately 1.5 dx. As a result of this non-uniform design of the transitional region between the blade 6 and the cover disc 1/bottom disc 7 the impeller wheel can be optimally matched to the loads to be expected in operation. – par. 81

Blair teaches from his textbook 
Once the necessity of fan design on a theoretical basis has been recognized, the first question is: Is it at all possible to determine the dimensions for a fan unit so that it will perform in accordance with a certain set of specifications, by pure calculation, this way completely eliminating the use of any experimental cut-and-try method? The answer to this question is: In most cases, this is possible, and even more than that, it is possible in more than one way. In other words, several designs are possible that will meet a certain set of requirements with respect to air delivery and pressure.
This naturally leads to the next question: If this problem of meeting the requirements can be solved by several designs, is it possible to find one optimal design? The answer is yes, providing that a definition for the word optimal can be agreed on.
The question "What is the optimal design?" is rather complex, and the answer to it will vary with the prospective application of the fan unit. In the majority of cases, it will include, among other things, the call for high efficiency and low sound level, both over the widest possible range of operation. Other requirements may be, for instance a nonoverloading brake horsepower characteristic; or a flat pressure curve, which means a large free delivery; or a steep pressure curve, which means little variation in air delivery throughout the operating range; or a large pressure safety margin; or compactness; or some other supplementary requirement that may be desirable in certain applications. The combination of these requirements often results in interference problems and in conflicting specifications whose relative importance has to be considered before a decision is made. –page 4.2

Shigley Mechanical Design Teaches 

There are roles to be played by codes and standards, ever-present economics, safety, and considerations of product liability. The survival of a mechanical component is often related through stress and strength. Matters of uncertainty are ever present in engineering design and are typically addressed by the design factor and factor of safety, either in the form of a deterministic (absolute) or statistical sense. The latter, statistical approach, deals with a design’s reliability and requires good statistical data.
In mechanical design, other considerations include dimensions and tolerances, units, and calculations.  - Page 4

The survival of many products depends on how the designer adjusts the maximum stresses in a component to be less than the component’s strength at critical locations. The designer must allow the maximum stress to be less than the strength by a sufficient margin so that despite the uncertainties, failure is rare. In focusing on the stress-strength comparison at a critical (controlling) location, we often look for “strength in the geometry and condition of use.” Strengths are the magnitudes of stresses at which something of interest occurs, such as the proportional limit, 0.2 percent-offset yielding, or fracture (see Sec. 2–1). In many cases, such events represent the stress level at which loss of function occurs. 
Strength is a property of a material or of a mechanical element. The strength of an element depends on the choice, the treatment, and the processing of the material. Consider, for example, a shipment of springs. We can associate a strength with a specific spring. When this spring is incorporated into a machine, external forces are applied that result in load-induced stresses in the spring, the magnitudes of which depend on its geometry and are independent of the material and its processing. If the spring is removed from the machine undamaged, the stress due to the external forces will return to zero. But the strength remains as one of the properties of the spring. Remember, then, that strength is an inherent property of a part, a property built into the part because of the use of a particular material and process.
Various metalworking and heat-treating processes, such as forging, rolling, and cold forming, cause variations in the strength from point to point throughout a part. The spring cited above is quite likely to have a strength on the outside of the coils different from its strength on the inside because the spring has been formed by a cold winding process, and the two sides may not have been deformed by the same amount. Remember, too, therefore, that a strength value given for a part may apply to only a particular point or set of points on the part. 
Stress is a state property at a specific point within a body, which is a function of load, geometry, temperature, and manufacturing processing. In an elementary course in mechanics of materials, stress related to load and geometry is emphasized with some discussion of thermal stresses. However, stresses due to heat treatments, molding, assembly, etc. are also important and are sometimes neglected. A review of stress analysis for basic load states and geometry is given in Chap. 3. -Page 16

Reliability is the statistical probability that machine systems and components will perform their intended function satisfactorily without failure. Stress and strength are statistical in nature and very much tied to the reliability of the stressed component. - Page 25

Part of a machine designer’s task is to specify the parts and components necessary for a machine to perform its desired function. Early in the design process, it is usually sufficient to work with nominal dimensions to determine function, stresses, deflections, and the like. However, eventually it is necessary to get to the point of specificity that every component can be purchased and every part can be manufactured. For a part to be manufactured, its essential shape, dimensions, and tolerances must be communicated to the manufacturers. This is usually done by means of a machine drawing, which may either be a multiview drawing on paper, or digital data from a CAD file. Either way, the drawing usually represents a legal document between the parties involved in the design and manufacture of the part. It is essential that the part be defined precisely and completely so that it can only be interpreted in one way. The designer’s intent must be conveyed in such a way that any manufacturer can make the part and/or component to the satisfaction of any inspector. -Page 27


3–13 Stress Concentration 
In the development of the basic stress equations for tension, compression, bending, and torsion, it was assumed that no geometric irregularities occurred in the member under consideration. But it is quite difficult to design a machine without permitting some changes in the cross sections of the members. Rotating shafts must have shoulders designed on them so that the bearings can be properly seated and so that they will take thrust loads; and the shafts must have key slots machined into them for securing pulleys and gears. A bolt has a head on one end and screw threads on the other end, both of which account for abrupt changes in the cross section. Other parts require holes, oil grooves, and notches of various kinds. Any discontinuity in a machine part alters the stress distribution in the neighborhood of the discontinuity so that the elementary stress equations no longer describe the state of stress in the part at these locations. Such discontinuities are called stress raisers, and the regions in which they occur are called areas of stress concentration. Stress concentrations can also arise from some irregularity not inherent in the member, such as tool marks, holes, notches, grooves, or threads. – Page 124

The prior art Lörcher shows in the various embodiments (fig. 4a-4c) that stress concentrations in the transition region is well understood and as noted by Shigley, discontinuities in a machine part can create stress concentrations, which would motivate a designer to smooth the transition region between the blade and the disk and as supported by the two embodiments of fig. 4b and fig. 4c with a transition geometry that follows a curve allows for a reduction in stress peaks than can be defined in a number of ways, one method provided by Lörcher using ‘dy’ and ‘dx’ that can equivalent could be represented by a mathematical function that includes a sufficient factor of safety which would ideal represented by a tolerance. 
Blair notes that optimal design for a fan usually calls for high efficiency and low sound level, both over the widest possible range of operation which will narrow down the number of equations that meet the design requirements.
Using a quadratic formula containing the variables ‘a’, ‘b’, ‘d’ with a specified range and the variables ‘X1’ and ‘X2’ to describe the transition region is simply a machine designer’s task to specify the parts and components necessary for a machine to perform its desired function. Mathematical speaking, the transitions geometry can be represents by a number of equivalent functions.


Regarding claim 3, Lörcher as modified above teaches wherein the values for a, b, d are determined by 0.5 ≤ a ≤ 2, -0.5 ≤ b ≤ 1, and -16 ≤ d ≤ -0.5 (see rejection of claim 2 for the ‘a’, ‘b’, and ‘d’ values.)
Regarding claim 4, Lörcher as modified above teaches wherein X1 is determined by a unit vector (see rejection of claim 2 on mathematical representations), which extends in the direction of the disc in the extension of an inner wall, facing radially inward with respect to the axis of rotation, of the respective blower wheel blade and has its zero point at the start of the transition geometry (zero points exist at the orthogonal location of the dy/dx lines to the blade/disk surface in figs. 4b-4c).  
Regarding claim 5, Lörcher as modified above teaches X2 is determined by a unit vector (see rejection of claim 2 on mathematical representations), which extends in the direction of the respective blower wheel blade in the extension of a surface, facing axially inward, of the disc 
Regarding claim 6, Lörcher as modified above teaches a tolerance range for the curve of the transition geometry from X1 and X2 is defined to be in a range of ±0.25 (as noted in the rejection of claim 2, tolerances must be communicated to the manufacturers so that a part can be determined if it meets the design specification set out by the designer usually the tolerance will be set within the desired factor of safety).  
Regarding claim 13, Lörcher as modified above teaches wherein X1 is determined by a unit vector (see rejection of claim 2 on mathematical representations), which extends in the direction of the disc in the extension of an inner wall, facing radially inward with respect to the axis of rotation, of the respective blower wheel blade and has its zero point at the start of the transition geometry (zero points exist at the orthogonal location of the dy/dx lines to the blade/disk surface in figs. 4b-4c).  
Regarding claim 14, Lörcher as modified above teaches X2 is determined by a unit vector (see rejection of claim 2 on mathematical representations), which extends in the direction of the respective blower wheel blade in the extension of a surface, facing axially inward, of the disc and has its zero point at the start of the transition geometry (zero points 
Regarding claim 15, Lörcher as modified above teaches X2 is determined by a unit vector (see rejection of claim 2 on mathematical representations), which extends in the direction of the respective blower wheel blade in the extension of a surface, facing axially inward, of the disc and has its zero point at the start of the transition geometry (zero points exist at the orthogonal location of the dy/dx lines to the blade/disk surface in figs. 4b-4c).   
Regarding claim 16, Lörcher as modified above teaches a tolerance range for the curve of the transition geometry from X1 and X2 is defined to be in a range of ±0.25 (as noted in the rejection of claim 2, tolerances must be communicated to the manufacturers so that a part can be determined if it meets the design specification set out by the designer).  
Regarding claim 17, Lörcher as modified above teaches the transition geometry between the respective blower wheel blades and the disc is provided on both sides of the blower wheel blades (as shown in fig. 4b or 4c, the transition geometry is provided on both sides and noted that undesirable stresses concentrations can occur on both sides of the blade).  
Regarding claim 18, Lörcher as modified above teaches the transition geometry between the respective blower wheel blades and the disc is provided both on the side of the blower wheel blades facing radially 
Regarding claim 18, Lörcher as modified above teaches the disc (element 7) is formed axially pulled in (as shown in fig. 2), in the region of the transition geometry, locally restricted in the direction of the respective blower wheel blade (restricted at Di2/2, Fig. 6), and determines a recess (Recessed formed below element 7, Fig. 6) on a side opposite the blower wheel blade (element 6), when viewed in the cross-section.  
Regarding claim 20, Lörcher as modified above teaches wherein the blower wheel blades are formed extending in a curve in the circumferential direction (abstract).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAKEEM M ABDELLAOUI whose telephone number is (571)272-0381.  The examiner can normally be reached on Mon - Fri (7:30 am - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAKEEM M ABDELLAOUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745